Title: To Thomas Jefferson from Benjamin Vaughan, 21 October 1790
From: Vaughan, Benjamin
To: Jefferson, Thomas



Dear Sir
London, Oct. 21, 1790.

I am at a loss how to write to you about public affairs, unless negatively. We have no war, we have no peace. Our various European powers have neither principles that we can understand, nor passions that are avowed. We quarrel with Spain, and have German disagreements threatning us in which our court would mix by preference; and Spain disagrees with us, though hampered with the Moors. Prussia was yesterday the power dictating to Austria, and now Austria is the arbiter between Prussia and Russia. We have run great risques for Sweden and Prussia, and still neither are said to be contented with us. If we fight about Nootka sound, it will not be without a general persuasion that the object is not worth a war, which yet no one seeks to prevent.—I  hope that this ridiculous scene of things will give strength to the future arguments for pacific systems. In the interim, it is not likely to exalt the opinion hitherto had of Mr. Pitt’s talents, public views, and benevolent character.—As to France, I have every hope from the goodwill of the many to the revolution, notwithstanding the incidental impediments which they meet with. Their persistance, where their success is hitherto so imperfect, argues every thing to my mind, in favor of the stability of the revolution. They have much to do, much to change in what they have done, and must leave much undone till better times. Their army is coming back to its obedience, but their sailors will require much to satisfy them. I hope Spain will see this in so strong a light, as to become less tenacious, and consequently more favorable to peace. We are waiting their answer.
Permit me now to suggest a scheme, for which I desire no patent at your office, it being an old invention; it being nothing more than that of the establishment of public games, prizes, and rewards, for the whole continent, at given periods of one or more years; to take in for actors and claimants, all residents and persons serving under you, as well as your citizens. The objects of the prizes and rewards, might respect agriculture, commerce, the arts, sciences, poetry, virtues exercised towards the state and individuals, &c., &c., We know the power of these things in elder times; men are still the same, and so also is the nature of free governments. You cannot have a better scene for action and representation than Philadelphia.—May I presume to ask it of you to consult with Mr Jay upon this subject, which I have also suggested to Count Mirabeau for the use of France knowing that it will be very popular at Paris, and very suitable to their champ de Mars, in many parts of it. I shall here conclude, fearful of making you more out of humor with me by farther nonsense.
Dr. Price took from me your pamphlet about weights and measures. I believe you are the first nation that ever produced statesmen who were natural philosophers. When I have read your remarks, I will take the liberty to return my opinion. In the meantime, I am, dear sir, with the highest esteem, your respectful & humble servt.,

Benjn. Vaughan

